                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 5:18-CV-539-FL


 DAVID J. ADINOLFI,                           )
                                              )
                     Plaintiff,               )
                                              )
       v.                                     )
                                              )                     ORDER
 NORTH CAROLINA DEPARTMENT OF                 )
 JUSTICE an agency of the State of North      )
 Carolina; and JOSH STEIN in his official     )
 capacity as Attorney General of the State    )
 of North Carolina                            )
                                              )
                     Defendants.              )



       This matter is before the court upon defendants’ motion to dismiss (DE 20) and plaintiff’s

motion for leave to file second amended complaint (DE 35). For good cause shown, where

plaintiff’s motion is not opposed, plaintiff’s motion is GRANTED. Plaintiff is DIRECTED to file

his second amended complaint within 5 days of the date of this order.

       Where an amended complaint supersedes the original and renders it of no legal effect,

defendants’ motion to dismiss accordingly is DENIED AS MOOT. See Young v. City of Mount

Ranier, 238 F.3d 567, 573 (4th Cir. 2001).

       SO ORDERED, this the 8th day of July, 2019.



                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge
